Exhibit 10.11
 
SECOND AMENDMENT TO PROMISSORY NOTE




On March 27, 2012 Xhibit, LLC, a Nevada limited liability company  now operating
under the name of Xhibit Interactive LLC, a Nevada limited liability company,
(“Maker”) issued that certain Promissory Note (“Promissory Note”) to  Paul
Hrissikopoulos, (“Payee”) in the sum of  Five Hundred Thousand Dollars
(US$500,000.00) which was due and payable along with accrued interest on
September 27, 2012.


Effective September 27, 2012 the Maker and Payee agreed to extend the maturity
date to November 30, 2012.  All other terms and conditions of the Promissory
Note remained the same.


For good and valuable consideration paid by Maker and received by Payee, both
parties agree to extend the maturity date of the Promissory Note to December 31,
2012.   All other terms and conditions of the Promissory Note shall remain the
same.


Agreed and accepted as of this ____ day of December 2012 and effective as of
November 30, 2012.




Maker:


____________________________
Michael Schifsky, its CFO






Payee:


____________________________
Paul Hrissikopoulos